DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Specification
The amendment to the title submitted on 11/05/2021 has been accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving means” and “control means” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

[0055] FIG. 3 is a diagram illustrating an example of the configuration of a principal part of an electrical system of the image forming apparatus 10 including the computer 30. 
[0056] The computer 30 includes a central processing unit (CPU) 31 that manages functional units of the image forming apparatus 10, a read only memory (ROM) 32 that stores an information processing program for causing the computer 30 to function as functional units of the image forming apparatus 10, a random access memory (RAM) 33 that is used as a temporary operation region of the CPU 31, a nonvolatile memory 34, and an input/output interface (I/O) 35. The CPU 31, the ROM 32, the RAM 33, the nonvolatile memory 34, and the I/O 35 are connected to one another via a bus 36. 
[0060] The operation unit 38 is a unit that provides to a user an interface with the image forming apparatus 10, and is mounted, for example, at the housing of the image forming apparatus 10. The operation unit 38 includes an input unit 38A and the display unit 38B. 
[0061] The input unit 38A is an input device that receives an instruction from a user and notifies the CPU 31 of the received instruction. For example, a button, a touch panel, and the like may be used as the input unit 38A. The image forming apparatus 10 receives an instruction from a user via the input unit 38A. An instruction from a user may be sound. In this case, a microphone is used as the input unit 38A. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2018/0152569) in view of Kim (US 2005/0162705).

Regarding claim 1, Kawashima teaches an information processing apparatus comprising: 
an input device that receives registration of an address (add destination to address book; ¶ 0092 Fig. 13 1303 and ¶ 0099 Fig. 14 S1206-S1207); and 
a processor programmed to (CPU 11; ¶¶ 0027-0028, Fig.1), when the input device receives registration of the address (register input personal address with address book; ¶ 0099 Fig. 14), 
but does not explicitly teach perform control to acquire history information regarding a group having an attribute of the address, among preset groups, the history 
perform control to present the group having the attribute of the address, among preset groups, as a recommended registration destination for the address, in accordance with the acquired history information regarding the group.
However, Kim teaches perform control to acquire history information regarding a group having an attribute of the address, among preset groups, the history information including at least one of a number of existing addresses registered in the group (allocate group with abbreviation number in which the number is allocated per group which comprises a plurality of email addresses wherein the group are already registered; ¶¶ 0047-0048, Fig. 4C) and a number of times that the group has been selected; and 
perform control to present the group having the attribute of the address, among preset groups, as a recommended registration destination for the address, in accordance with the acquired history information regarding the group (registering new e-mail address by group with information already registered; ¶ 0048, Fig. 4C).
Kawashima and Kim are in the same field of endeavor of an information processing apparatus that registers and organizes a plurality of email addresses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Kawashima to group email addresses as taught by Kim. The combination improves the efficiency of the information processing apparatus by providing a simple means for classifying and grouping a plurality of email addresses.

However, Kim teaches wherein an attribute of each of the preset groups is represented by at least one of an attribute provided to the whole group and an attribute of an existing address registered in the group (group abbreviated number; ¶¶ 0047-0048, Fig. 4B and 4C).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 3, Kawashima in view of Kim teach the information processing apparatus according to claim 2, but Kawashima does not explicitly teach wherein the attribute provided to the whole group is a group name of the group.
However, Kim teaches wherein the attribute provided to the whole group is a group name of the group (group abbreviated number; ¶¶ 0047-0048, Fig. 4B and 4C).
The motivation applied in claim 1 is incorporated herein.

Claim 19 recites a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (¶¶ 0124-0126 Kawashima) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

.

Claims 4-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kim as applied to claims 1 and 2 above, and further in view of Ishibashi (US 2007/0043816).

Regarding claim 4, Kawashima in view of Kim teach the information processing apparatus according to claim 1, but Kawashima does not explicitly teach wherein in a case where a plurality of groups are associated with the address, the processor is programmed to perform control to present each of the groups as a recommended registration destination for the address according to priority.
However, Ishibashi teaches wherein in a case where a plurality of groups are associated with the address, the processor is programmed to perform control to present each of the groups as a recommended registration destination for the address according to priority (destination group selection; ¶¶ 0071-0074 Fig. 3).
Kawashima and Ishibashi are in the same field of endeavor of an information processing apparatus that registers and organizes a plurality of email addresses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Kawashima to group email addresses as taught by Ishibashi. The combination improves the efficiency of the information processing apparatus by providing a simple means for classifying and grouping a plurality of email addresses.

However, Ishibashi teaches wherein the processor is programmed to perform control to present a group in which more existing addresses, among existing addresses for each of the groups, are associated with the same attribute as an attribute associated with the address, as the recommended registration destination for the address more preferentially than other groups (address classified into group with more email addresses than other groups; ¶ 0068 and ¶ 0084 Fig. 6).
The motivation applied in claim 4 is incorporated herein.

Regarding claim 8, Kawashima in view of Kim teach the information processing apparatus according to claim 6, but Kawashima does not explicitly teach wherein the processor is programmed to perform control to present a group in which more existing addresses registered for each of the groups are the same as associated addresses that are associated in advance with the address as the recommended registration destination for the address more preferentially than other groups.
However, Ishibashi teaches wherein the processor is programmed to perform control to present a group in which more existing addresses registered for each of the groups are the same as associated addresses that are associated in advance with the 
The motivation applied in claim 4 is incorporated herein.

Regarding claim 14, Kawashima in view of Kim teach the information processing apparatus according to claim 4, but Kawashima does not explicitly teach wherein the processor is programmed to perform control to limit the number of groups presented as recommended registration destinations for the address to a predetermined number of groups.
However, Ishibashi teaches wherein the processor is programmed to perform control to limit the number of groups presented as recommended registration destinations for the address to a predetermined number of groups (group selection screen; ¶ 0072 Fig. 3).
The motivation applied in claim 4 is incorporated herein.

Regarding claim 16, Kawashima in view of Kim teach the information processing apparatus according to claim 14, but Kawashima does not explicitly teach wherein the processor is programmed to perform control to present groups other than the predetermined number of groups presented as the recommended registration destinations for the address in accordance with an instruction from a user.
However, Ishibashi teaches wherein the processor is programmed to perform control to present groups other than the predetermined number of groups presented as 
The motivation applied in claim 4 is incorporated herein.

Regarding claim 18, Kawashima in view of Kim teach the information processing apparatus according to claim 4, but Kawashima does not explicitly teach wherein when receiving a registration instruction to register the address into a plurality of groups, the processor is programmed to perform control to register the address into the plurality of groups specified by the registration instruction.
However, Ishibashi teaches wherein when receiving a registration instruction to register the address into a plurality of groups (¶ 0068), the processor is programmed to perform control to register the address into the plurality of groups specified by the registration instruction (group selection screen; ¶ 0072 Fig. 3).
The motivation applied in claim 4 is incorporated herein.

Claims 5, 7, 9, 15, and 17 recite similar limitations as claims 4, 6, 8, 14, and 16. Thus, arguments similar to that presented above for claims 4, 6, 8, 14, and 16 are equally applicable to claims 5, 7, 9, 15, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672